Citation Nr: 0820348	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  07-29 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a right 
shoulder injury.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to May 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The veteran requested an RO hearing in his September 2007 
Substantive Appeal and was scheduled for such a hearing in 
December 2007.  Without explanation, however, he failed to 
report for that hearing.

The Board also notes that disposition of this case has 
followed a grant of a motion to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).

The veteran's reopened claim of service connection for 
residuals of a right shoulder injury is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's initial claim of service connection for 
residuals of a right shoulder injury was denied in an 
unappealed April 1953 rating decision.

2.  Evidence received since the April 1953 rating decision is 
new to the record, relates to the previously unestablished 
matter of whether the veteran's right shoulder disability was 
incurred in or aggravated by service, and raises a reasonable 
possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of service connection for residuals of a right shoulder 
injury.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
See also 38 C.F.R. § 3.159.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

The Board has considered this legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of determining whether evidence is new and 
material, evidence is presumed credible and accorded full 
weight; the evidence is weighed and credibility assessed only 
after the claim is reopened.  Justus v. Principi, 3 Vet. App. 
510 (1993).

In this case, the veteran's initial claim of service 
connection for residuals of a right shoulder injury was 
denied in an April 1953 rating decision.  In this decision, 
the Winston-Salem, North Carolina VARO stated that the 
veteran was not shown to have sustained an injury in service; 
rather, he did have an accident involving an injury to the 
right sternoclavicular area four years prior to service, and 
there was no evidence that an injury occurred in service to 
aggravate this condition.  

At the time of the April 1953 rating decision, the claims 
file included the veteran's service medical records.  His 
enlistment examination, from July 1949, indicates that the 
"organs of locomotion" (i.e., the bones, muscles, and 
tendons) were normal.  In September 1950, however, he was 
treated for shoulder complaints, specifically that his 
shoulder had been painful since an injury three years 
earlier.  A December 1951 record indicates arthritis due to 
direct trauma of the right sterno-clavicular joint in an 
automobile accident four years earlier.  Another record from 
the same month contains notations that the veteran had pain 
that was "worse past few months" and that he was obliged to 
use the right upper extremity considerably in his present 
capacity as a bulldozer operator.  No abnormalities were 
noted upon separation examination in May 1952.

The veteran was notified of the April 1953 rating decision in 
the same month but did not respond within the following year.  
This decision is thus considered "final" under 38 U.S.C.A. 
§ 7105(c).

Later in the same month, VA outpatient records of the veteran 
from February 1953 were added to the claims file.  These 
records reflect the veteran's complaint of being thrown from 
a bulldozer and injuring his right sternoclavicular 
articulation during service.  Upon examination, there was 
moderate tenderness over the right sternoclavicular 
articulation and some alleged pain in the area at the site of 
the injury.  The doctor noted that that the veteran was so 
worried about this disorder that "he prefers to have the 
resection of [the] clavicle on the right as has been 
suggested to him in Korea."  X-rays of the right shoulder, 
however, revealed no abnormalities.

In a notarized February 1971 statement, a retired soldier who 
served with the veteran noted that, during the Punch Bowl 
operation in Korea in 1951, the veteran fell off a tank, hurt 
his right shoulder, and was sent to an aid station.  The 
retired soldier did not recall the disposition of the case, 
however.

The veteran underwent a VA medical examination in April 1971, 
during which he reported a history of trauma to the right 
shoulder (right sterno-clavicular joint) in 1951, with 
treatment rendered in Korea.  The examination showed pain and 
swelling of the right sterno-clavicular joint, aggravated 
with movement.  X-rays taken in conjunction with the 
examination were noted to show mild deformity of the distal 
right clavicle with roughening of the acromioclavicular 
joint.  The diagnosis was of probable traumatic arthritis, 
right sternoclavicular articulation.  The Board observes 
that, in the examination report, the examiner did not specify 
whether or not the veteran's claims file or other records had 
been reviewed.

In May 1971, the Winston-Salem VARO again denied the 
veteran's claim, noting no evidence of a right shoulder 
injury in service and no evidence to show permanent 
aggravation of a preexisting injury.  The claims file, 
however, contains no documentation confirming that the 
veteran was ever notified of this unfavorable determination.  
Consequently, this decision cannot be found to be "final" 
under 38 U.S.C.A. § 7105(c).  See 38 C.F.R. §§ 3.156, 
20.302(a).

The veteran submitted a request to reopen the claim of 
service connection for this disorder in April 1988, but it 
does not appear that the Columbia VARO ever acted on this 
matter.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007) (a 
reasonably raised claim remains pending until there is either 
a recognition of the substance of the claim in an RO decision 
from which a claimant could deduce that the claim was 
adjudicated, or an explicit adjudication of a subsequent 
"claim" for the same benefit).

Subsequently, the Columbia VARO has received additional 
private and VA medical records.  A VA medical record from 
August 1990 contains a notation that the veteran "[h]urt 
shoulder 1950 in service."  It is not clear from this 
medical record whether this statement represents the 
veteran's reported history or the opinion of the examiner.  
X-rays from the same date revealed mild degenerative joint 
disease involving the right acromioclavicular joint.

Upon a review of the aforementioned evidence and procedural 
history of this case, the Board finds that the most recent 
"final" decision in this case is that from April 1953.   
See 38 U.S.C.A. § 7105(c).  The question for the Board now is 
whether new and material evidence has been received by the RO 
in support of the veteran's claim since the issuance of that 
decision.

In this regard, the Board notes that the April 1953 rating 
decision was predicated on the finding that a preexisting 
injury was not aggravated by service and that there was no 
in-service injury.  Since that decision, however, evidence 
added to the claims file contains a lay statement from a 
fellow soldier indicating a specific injury; a diagnosis of 
probable traumatic arthritis, right sternoclavicular 
articulation, from April 1971; and an August 1990 VA 
treatment record containing a notation of "[h]urt shoulder 
1950 in service."  The April 1971 VA examination report is 
particularly significant, as the report does not indicate 
that the examiner was aware of any trauma to the right 
shoulder other than the reported 1951 injury at the time that 
the diagnosis of probable traumatic arthritis was rendered.  

This evidence, particularly when viewed in the context of the 
veteran's complaints of increased right shoulder pain during 
service in 1951, relates to the previously unestablished 
matter of whether the right shoulder disability was incurred 
in or aggravated by service and raises a reasonable 
possibility of substantiating the claim.  For this reason, 
the Board finds that the veteran's claim of service 
connection for residuals of a right shoulder injury should be 
reopened on the basis of new and material evidence.

As noted in further detail below, however, the Board had 
determined that additional evidentiary development is needed 
prior to a determination of the merits of this claim.


ORDER

New and material evidence has been received to reopen a claim 
of service connection for residuals of a right shoulder 
injury; to this extent only, the appeal is granted.


REMAND

As indicated above, no musculoskeletal abnormalities were 
noted upon the veteran's service entrance examination in July 
1949.  He was later treated for right shoulder pain that was 
noted to have resulted from a pre-service injury, and he 
reported a worsening of the pain during service.  To date, 
however, he has not been afforded a VA examination for the 
express purpose of determining whether his current right 
shoulder disability is etiologically related to service, 
either in terms of incurrence or aggravation.  38 C.F.R. 
§§ 3.303, 3.306.  Particularly given the frequency of in-
service treatment, such an examination is "necessary" under 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal.  This letter must inform 
the veteran about the information and 
evidence that is necessary to 
substantiate a merits-based claim of 
service connection claim for residuals of 
a right shoulder injury and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the veteran.  

2.  Then, the veteran should be afforded 
a VA orthopedic examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed right 
shoulder disorder.  The veteran's claims 
folder should be made available to and be 
reviewed by the examiner.  All tests and 
studies deemed necessary by the examiner 
should be performed.  Based on a review 
of the claims folder and the clinical 
findings of the examination, the examiner 
is asked to address the following 
questions:

(a).  Has the veteran developed a right 
shoulder disorder?  If so, please provide 
the diagnosis or diagnoses for such 
disorder.

(b).  If the examiner finds that the 
veteran has developed a right shoulder 
disorder, is it at least as likely as not 
(i.e., 50 percent or greater probability) 
that such disorder originated during the 
veteran's period of active duty service 
(from August 1950 to May 1952), or was 
otherwise caused by any incident that 
occurred during his period of active duty 
service?

(c).  Did the veteran sustain an injury 
to the right shoulder prior to entering 
active duty service in August 1950?

(d).  If an injury to the veteran's right 
shoulder preexisted his period of active 
duty service, did this injury increase in 
severity during service?  In answering 
this question, the examiner is asked to 
specify whether there was a permanent 
worsening of the underlying pathology of 
this injury resulting in any current 
residual disability, namely (any 
diagnosed) right shoulder disorder; and 
if so, was such a worsening due to the 
natural progression of the disorder?

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claim of 
service connection for residuals of a 
right shoulder injury should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


